IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-74,010-01




EX PARTE KENNETH HOWARD STANTON, JR, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. A-35,560 IN THE 161ST DISTRICT COURT
FROM ECTOR COUNTY



           Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was convicted
of aggravated assault with family violence and sentenced to eighteen years’ imprisonment. He did
not appeal his conviction.
            Applicant contends that his plea was involuntary because the plea agreement cannot be
enforced.  We previously remanded this application to obtain findings from the trial court as to
whether: (1) Applicant’s sentence for this offense is running concurrently with his federal sentence;
and (2) his plea agreement specifically provided that this sentence would run concurrently with his
federal sentence.
            The trial court made findings as to the second issue, but not the first.  The trial court shall
make findings of fact as to whether this sentence is running concurrently with Applicant’s federal
sentence.  The trial court shall also make any other findings of fact and conclusions of law that it
deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus relief.
            This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 30 days of this order.  If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or
deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall
be returned to this Court within 60 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 



Filed: November 3, 2010
Do not publish